PER CURIAM.
The appellant challenges an attorney’s fee and costs award which was made under Florida Rule of Civil Procedure 1.442 and section 768.79, Florida Statutes, based on the appellant’s failure to accept a joint proposal for settlement offered by the ap-pellees. However, the proposal did not state the settlement amount attributable to each of the appellees, as required under rule 1.442(c)(3) and Willis Shaw Express v. Hilyer Sod, 849 So.2d 276 (Fla.2003). The appealed order is therefore reversed.
ALLEN, DAVIS and BENTON, JJ., concur.